             Case 7:19-cr-00016-EKD Document 129 Filed 10/09/20 Page 1 of 10 Pageid#: 3065
 $2%    5HY9$:$GGLWLRQV -XGJPHQWLQD&ULPLQDO&DVH
              6KHHW



                                            81,7('67$7(6',675,&7&2857
                                                           :HVWHUQ'LVWULFWRI9LUJLQLD
          81,7('67$7(62)$0(5,&$                                               JUDGMENT IN A CRIMINAL CASE
                                9                                               &DVH1XPEHU DVAW718CR000019-001
       FRANK CRAIG PUPERA, JR.                                                   &DVH1XPEHU DVAW719CR000016-001

                                                                                 8601XPEHU 22011-084

                                                                                 Beau B. Brindley, Retained
                                                                                 'HIHQGDQW V$WWRUQH\
7+('()(1'$17
   SOHDGHGJXLOW\WRFRXQW V
   SOHDGHGQRORFRQWHQGHUHWRFRXQW V
   ZKLFKZDVDFFHSWHGE\WKHFRXUW
   ZDVIRXQGJXLOW\RQFRXQW V              1-58 of the Indictment in case # 7:18CR19, and 1 & 2 of the Indictment in case # 7:19CR16
   DIWHUDSOHDRIQRWJXLOW\

7KHGHIHQGDQWLVDGMXGLFDWHGJXLOW\RIWKHVHRIIHQVHV

Title & Section                   Nature of Offense                                                            Offense Ended            Count
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet                                   6/26/2014                1
(C)                                                                                                                                       7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet                                   7/18/2014                2
(C)                                                                                                                                       7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet                                   8/12/2014                3
(C)                                                                                                                                       7:18CR19

       7KHGHIHQGDQWLVVHQWHQFHGDVSURYLGHGLQSDJHVWKURXJK                        10       RIWKLVMXGJPHQW7KHVHQWHQFHLVLPSRVHGSXUVXDQWWR
WKH6HQWHQFLQJ5HIRUP$FWRI
   7KHGHIHQGDQWKDVEHHQIRXQGQRWJXLOW\RQFRXQW V
   &RXQW V                                                            LV      DUHGLVPLVVHGRQWKHPRWLRQRIWKH8QLWHG6WDWHV

         ,WLVRUGHUHGWKDWWKHGHIHQGDQWPXVWQRWLI\WKH8QLWHG6WDWHVDWWRUQH\IRUWKLVGLVWULFWZLWKLQ GD\VRIDQ\FKDQJHRIQDPHUHVLGHQFH
RUPDLOLQJDGGUHVVXQWLODOOILQHVUHVWLWXWLRQFRVWVDQGVSHFLDODVVHVVPHQWVLPSRVHGE\WKLVMXGJPHQWDUHIXOO\SDLG,IRUGHUHGWRSD\UHVWLWXWLRQ
WKHGHIHQGDQWPXVWQRWLI\WKHFRXUWDQG8QLWHG6WDWHVDWWRUQH\RIPDWHULDOFKDQJHVLQHFRQRPLFFLUFXPVWDQFHV

                                                                                 9/24/2020
                                                                                 'DWHRI,PSRVLWLRQRI-XGJPHQW
                                                                                           S              J



                                                                                 6LJQDWXUHRI-XGJH




                                                                                 Elizabeth K. Dillon, United States District Judge
                                                                                 1DPHDQG7LWOHRI-XGJH


                                                                                 10/9/2020
                                                                                 'DWH
          Case 7:19-cr-00016-EKD Document 129 Filed 10/09/20 Page 2 of 10 Pageid#: 3066
$2%     5HY9$:$GGLWLRQV -XGJPHQWLQD&ULPLQDO&DVH
            6KHHW$

                                                                                     -XGJPHQW3DJH   2   RI       10
'()(1'$17   FRANK CRAIG PUPERA, JR.
&$6(180%(5 DVAW718CR000019-001 and DVAW719CR000016-001

                                                 ADDITIONAL COUNTS OF CONVICTION
Title & Section                       Nature of Offense                              Offense Ended        Count
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      9/18/2014            4
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      10/6/2014            5
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      10/16/2014           6
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      10/30/2014           7
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      11/18/2014           8
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      12/2/2014            9
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      12/22/2014           10
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      1/22/2015            11
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      2/20/2015            12
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      3/10/2015            13
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      4/15/2015            14
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet       5/6/2015            15
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet       6/1/2015            16
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      6/18/2015            17
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      7/16/2015            18
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      8/18/2015            19
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      9/23/2015            20
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      10/15/2015           21
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      11/20/2015           22
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      12/18/2015           23
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      1/11/2016            24
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet       2/5/2016            25
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      2/29/2016            26
(C)                                                                                                      7:18CR19
          Case 7:19-cr-00016-EKD Document 129 Filed 10/09/20 Page 3 of 10 Pageid#: 3067
$2%     5HY9$:$GGLWLRQV -XGJPHQWLQD&ULPLQDO&DVH
            6KHHW$

                                                                                     -XGJPHQW3DJH   3   RI       10
'()(1'$17   FRANK CRAIG PUPERA, JR.
&$6(180%(5 DVAW718CR000019-001 and DVAW719CR000016-001

                                                 ADDITIONAL COUNTS OF CONVICTION
Title & Section                       Nature of Offense                              Offense Ended        Count
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      3/22/2016            27
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet       4/1/2016            28
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      4/28/2016            29
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      5/13/2016            30
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet       6/1/2016            31
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      6/27/2016            32
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      7/21/2016            33
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet       8/8/2016            34
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Percocet      8/25/2016            35
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall      7/18/2014            36
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall      10/2/2014            37
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall      12/30/2014           38
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall      3/10/2015            39
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall       4/1/2015            40
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall      6/18/2015            41
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall      8/18/2015            42
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall      9/23/2015            43
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall      10/15/2015           44
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall      11/20/2015           45
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall      12/18/2015           46
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall      1/20/2016            47
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall      2/29/2016            48
(C)                                                                                                      7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall      4/12/2016            49
(C)                                                                                                      7:18CR19
          Case 7:19-cr-00016-EKD Document 129 Filed 10/09/20 Page 4 of 10 Pageid#: 3068
$2%     5HY9$:$GGLWLRQV -XGJPHQWLQD&ULPLQDO&DVH
            6KHHW$

                                                                                                      -XGJPHQW3DJH   4   RI       10
'()(1'$17   FRANKCRAIGPUPERA,JR.
&$6(180%(5 DVAW718CR000019-001DQG'9$:&5

                                                 ADDITIONAL COUNTS OF CONVICTION
Title & Section                       Nature of Offense                                               Offense Ended        Count
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall                       5/13/2016            50
(C)                                                                                                                       7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall                       6/27/2016            51
(C)                                                                                                                       7:18CR19
21:841(a)(1) & (b)(1) Distribution of Schedule II Controlled Substances - Adderall                        8/8/2016            52
(C)                                                                                                                       7:18CR19
21:841(a)(1) & (b)(2) Distribution of Schedule IV Controlled Substances - Ambien                         10/2/2014            53
                                                                                                                          7:18CR19
21:841(a)(1) & (b)(2) Distribution of Schedule IV Controlled Substances - Ambien                         2/20/2015            54
                                                                                                                          7:18CR19
21:841(a)(1) & (b)(2) Distribution of Schedule IV Controlled Substances - Ambien                         9/18/2015            55
                                                                                                                          7:18CR19
21:841(a)(1) & (b)(2) Distribution of Schedule IV Controlled Substances - Ambien                         1/11/2016            56
                                                                                                                          7:18CR19
18:1512(b)(2)(A) &         Obstruction of Justice                                                          9/2016             57
1512(b)(3)                                                                                                                7:18CR19
18:1512(b)(2)(A) &         Obstruction of Justice                                                          1/2018             58
1512(b)(3)                                                                                                                7:18CR19
18:1347 & 1349 &           Conspiracy to Commit Health Care Fraud and Falsify Information                  1/2018             1
18:1035                                                                                                                   7:19CR16
18:1349 & 18:2             Principal or aider and abettor Health Care Fraud and Falsify Information        1/2018             2
                                                                                                                          7:19CR16
$2%
             Case 7:19-cr-00016-EKD Document 129 Filed 10/09/20 Page 5 of 10 Pageid#: 3069
             5HY9$:$GGLWLRQV -XGJPHQWLQ&ULPLQDO
             &DVH6KHHW,PSULVRQPHQW
                                                                                                             -XGJPHQW3DJH   5   RI    10
'()(1'$17   FRANK CRAIG PUPERA, JR.
&$6(180%(5 DVAW718CR000019-001 and DVAW719CR000016-001


                                                                       IMPRISONMENT

          7KHGHIHQGDQWLVKHUHE\FRPPLWWHGWRWKHFXVWRG\RIWKH)HGHUDO%XUHDXRI3ULVRQVWREHLPSULVRQHGIRUDWRWDOWHUPRI

     Ninety (90) Months; Consisting of 90 months on each of Counts 1-52 & 57-58, 60 months as to Counts 53-56 in case number
     7:18CR19, and 90 months as to Counts 1 and 2 in case number 7:19CR16, all to run concurrently. This sentence shall run
     concurrently with the sentence imposed in case number 7:17CR79.


          7KHFRXUWPDNHVWKHIROORZLQJUHFRPPHQGDWLRQVWRWKH%XUHDXRI3ULVRQV
     1) The Defendant be placed in Gilmer, to be close to his family and to pursue a degree in business. If Gilmer is unavailable, the
     Defendant be placed in Beckley, to be close to his family and to pursue a degree in business. If Beckley is unavailable, the Defendant
     be placed in Butner, to be close to his family.


          7KHGHIHQGDQWLVUHPDQGHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV0DUVKDO

          7KHGHIHQGDQWVKDOOVXUUHQGHUWRWKH8QLWHG6WDWHV0DUVKDOIRUWKLVGLVWULFW

               DW                                            DP         SP      RQ
               DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO

          7KHGHIHQGDQWVKDOOVXUUHQGHUIRUVHUYLFHRIVHQWHQFHDWWKHLQVWLWXWLRQGHVLJQDWHGE\WKH%XUHDXRI3ULVRQV

               EHIRUHRQ
               DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO

               DVQRWLILHGE\WKH3UREDWLRQRU3UHWULDO6HUYLFHV2IILFH


                                                                         RETURN
 ,KDYHH[HFXWHGWKLVMXGJPHQWDVIROORZV




          'HIHQGDQWGHOLYHUHGRQ                                                                WR

 D                                                         ZLWKDFHUWLILHGFRS\RIWKLVMXGJPHQW



                                                                                                          81,7('67$7(60$56+$/

                                                                                 %\
                                                                                                       '(387<81,7('67$7(60$56+$/
           Case 7:19-cr-00016-EKD Document 129 Filed 10/09/20 Page 6 of 10 Pageid#: 3070
AO 245B   (Rev. /1 - VAW Additions /1) Judgment in a Criminal Case
          Sheet 3 — Supervised Release

                                                                                                     Judgment-Page    6     of       10
DEFENDANT: FRANK CRAIG PUPERA, JR.
CASE NUMBER: DVAW718CR000019-001 and DVAW719CR000016-001
                                                          SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
Three (3) Years, consisting of 3 years on each Count to run concurrently. This term shall run concurrently with the term imposed in case
number 7:17CR79.




                                                       MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.      You must make restitution in accordance with sections 3663 and 3663A, or any other statute authorizing a sentence of
        restitution. (check if applicable)
3.   You must not unlawfully possess a controlled substance.
4.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
5.      You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      You must comply with the requirements of the Sex Offender Registration and Notification Act (4 U.S.C. § 901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work,
        are a student, or were convicted of a qualifying offense. (check if applicable)
7.      You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
            Case 7:19-cr-00016-EKD Document 129 Filed 10/09/20 Page 7 of 10 Pageid#: 3071
AO 245B    (Rev. /1 - VAW Additions /1) Judgment in a Criminal Case
            Sheet 3A — Supervised Release
                                                                                                         Judgment-Page      7     of       10
 DEFENDANT: FRANK CRAIG PUPERA, JR.
 CASE NUMBER: DVAW718CR000019-001 and DVAW719CR000016-001
                                        STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions , available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
 $2%
            Case    7:19-cr-00016-EKD Document 129 Filed 10/09/20 Page 8 of 10 Pageid#: 3072
             5HY9$:$GGLWLRQV -XGJPHQWLQD&ULPLQDO&DVH
             6KHHW'6XSHUYLVHG5HOHDVH

                                                                                                        -XGJPHQW3DJH      8     RI       10
 '()(1'$17   FRANK CRAIG PUPERA, JR.
 &$6(180%(5 DVAW718CR000019-001 and DVAW719CR000016-001

                                             SPECIAL CONDITIONS OF SUPERVISION
1) The defendant shall provide the probation officer with access to any requested financial information.

2) The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation officer.

3) Following release from imprisonment, the court will evaluate defendant's status and determine whether, after incarceration, drug
rehabilitation is necessary and appropriate. If additional rehabilitation is deemed appropriate, the defendant shall participate in a program as
designated by the court, upon consultation with the probation officer, until such time as the defendant has satisfied all the requirements of the
program.

4) The defendant shall reside in a residence free of firearms, ammunition, destructive devices, and dangerous weapons.

5) The defendant shall submit his person, property, house, residence, vehicle, papers, or office, to a search conducted by a United States
probation officer. Failure to submit to a search may be grounds for revocation of release. The defendant shall warn any other occupants that
the premises may be subject to searches pursuant to this condition. An officer may conduct a search pursuant to this condition only when
reasonable suspicion exists that the defendant has violated a condition of his supervision and that the areas to be searched contain evidence of
this violation.
AO 245B
           Case 7:19-cr-00016-EKD Document 129 Filed 10/09/20 Page 9 of 10 Pageid#: 3073
           (Rev. /1 - VAW Additions /1) Judgment in a Criminal Case
           Sheet 5 - Criminal Monetary Penalties

                                                                                                                Judgment-Page    9      of      10
DEFENDANT: FRANK CRAIG PUPERA, JR.
CASE NUMBER: DVAW718CR000019-001 and DVAW719CR000016-001
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

               $VVHVVPHQW                   5HVWLWXWLRQ                          )LQH                    $9$$$VVHVVPHQW             -97$$VVVVPHQW
 TOTALS $ 6,000.00                        $ 2,348,191.00                     $                       $                           $


     The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.

     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C § 3664(i), all nonfederal victims must be
     paid before the United States is paid.
Name of Payee                                                Total Loss**                          Restitution Ordered         Priority or Percentage
Anthem Blue Cross Blue Shield                                                                                    $1,337,647.00
Medicare                                                                                                          $949,674.00
Medicaid                                                                                                            $60,870.00




 TOTALS                                                                                                          $2,348,191.00


      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
           the interest requirement is waived for the               fine            restitution.
           the interest requirement for the              fine          restitution is modified as follows:


   $P\9LFN\DQG$QG\&KLOG3RUQRJUDSK\9LFWLP$VVLVWDQFH$FWRI3XE/1R
  * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
  on or after September 13, 1994, but before April 23, 1996.
AO 245B
             Case 7:19-cr-00016-EKD Document 129 Filed 10/09/20 Page 10 of 10 Pageid#: 3074
             (Rev. /1 - VAW Additions /) Judgment in a Criminal Case
             Sheet 6 - Schedule of Payments

DEFENDANT:             FRANK CRAIG PUPERA, JR.                                                                              Judgment - Page   10   of   10
CASE NUMBER: DVAW718CR000019-001 and DVAW719CR000016-001

                                                        SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, the total criminal monetary penalties are due immediately and payable as follows:

A          Lump sum payment of $ 2,354,191                      immediately, balance payable
                     not later than                                    , or
                     in accordance ZLWK           C,           D,            E,        F or,        G below); or
B          Payment to begin immediately (may be combined with                      C,           D,       F, or      G below); or

C          Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                     over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or
D          Payment in equal                              (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                           (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or
E          Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F          During the term of imprisonment, payment in equal                          (e.g., weekly, monthly, quarterly) installments of
           $                   , or           % of the defendant's income, whichever is greater       , to commence                   (e.g., 30 or
           60 days) after the date of this judgment; AND payment in equal                            (e.g., weekly, monthly, quarterly)
           installments of $                     during the term of supervised release, to commence                          (e.g., 30 or 60 days)
           after release from imprisonment.
G          Special instructions regarding the payment of criminal monetary penalties:



Any installment schedule shall not preclude enforcement of the restitution or fine order by the United States under 18 U.S.C §§ 3613 and
3664(m).
Any installment schedule is subject to adjustment by the court at any time during the period of imprisonment or supervision, and the defendant
shall notify the probation officer and the U.S. Attorney of any change in the defendant's economic circumstances that may affect the
defendant's ability to pay.
All criminal monetary penalties shall be made payable to the Clerk, U.S. District Court, )UDQNOLQ5G6XLWH, Roanoke, Virginia 240,
IRUdisbursement.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Any obligation to pay restitution is joint and several with other defendants, if any, against whom an order of restitution has been or will be
entered.
        Joint and Several
        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
        corresponding payee, if appropriate.




        The defendant shall pay the cost of prosecution.
        The defendant shall pay the following court cost(s):
        The defendant shall forfeit the defendant's interest in the following property to the United States:




    Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) $9$$DVVHVVPHQW
      fine principal, ()fine interest, () community restitution,  -97$DVVHVVPHQW() penalties, and () costs, including cost of
    prosecution and court costs.
